Title: To Alexander Hamilton from Nicholas Low, 10 April 1792
From: Low, Nicholas
To: Hamilton, Alexander



my dear sir
New York 10 April 1792

The Failure of John Dewhurst may be attended with a total Loss to the Manufacturing Society of the Money intrusted to him—he remitted the Money to a Mr. Hill of London his partner subject to the order of a Mr. King of Liverpool to whom Mr. Hall sent the Order for the Goods. The Intelligence of Dewhurst’s Failure goes by the British packet saild yesterday to call at Halifax. Walker Duer Macomb & myself with the privaty of Mr. Hall have determined without communicating our plan to any other of the Directors to dispatch a pilot Boat to land a confidential Messenger at the first convenient port she can make in England with a Letter to Mr. King requesting him to repair immediately to London and secure the Money in the Hands of Hill, the Boat will be dispatched in two or three Days at farthest. We trust she will arrive Time enough before the packet to secure our object and have conceived it our Duty to adopt this as the only Chance of saving so large a Sum. This to your private Ear & I hope the Expedient will meet your approbation. The Directors are to meet here on the 17 Instant. We shall be glad to have such Communications as you may think proper for us. I fear Macomb will not be able to go thru all his Engagements. If he stops an almost universal Stoppage of Payment will ensue. I am duely favord with yours of 23. 29 & 31 Ulto.
Yours very sincerely
Nich Low
Alexr. Hamilton EsqSecretary of the Treasury
